DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the magnifying glass shaped slot is placed adjacent each end of the carpentry trim and one in a mid-portion”.  It is unclear how a single (as claim 1 recites “a” singular magnifying glass shaped slot, can be positioned at each end which is plural.  How is it in two places.  Additionally the claim recites “and one”, it is unclear what structure “one” is referring to.  Is it the previously recited magnifying glass shaped slot, and if so how is it also in a third location when there is just one?  If it is different than the previously recited magnifying glass shaped slot it is unclear what is encompassed by “one”.  Accordingly, the scope and meets and bounds of the claim are unclear causing confusion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-9,11-14,16-18,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bains (4266386).
Claim 1.  Bains discloses a carpentry trim comprising: 
a magnifying glass shaped slot (64 or 100) in a back of the carpentry trim thereof having a handle portion (72 or 106) adjacent the back and a circular portion (70 or 104) adjacent the handle portion and comprising a recess of a width and a depth;
an offset fastener (50) having a head offset from a body (as seen int eh figures and noted in the disclosure) and a tip thereof wherein the head is received into the circular portion and the body thereof slides through the handle portion as the head slides through the recess and locks therein (as noted throughout the disclosure and seen in the figures); and 
a grommet (40) with a taper pointing towards the magnifying glass shaped slot and extending from the recess and around the offset fastener and adjacent the magnifying glass shaped slot (as seen in the figures) to provide a frictional spacer there between (as noted throughout the disclosure).
Claim 2. The carpentry trim of claim 1, wherein the handle portion is directed toward an end of the trim and parallel to a lateral side of the trim (as seen in the figures).
Claim 3. The carpentry trim of claim 1, wherein the handle portion is directed toward a lateral side of the trim (where end and side are relative to perspective, therefore they are considered to be directed toward a  lateral side).
Claim 4. The carpentry trim of claim 1, wherein the magnifying glass shaped slot is placed adjacent each end of the carpentry trim and one in a mid-portion there between (as seen in the figures).
Claim 5. The carpentry trim of claim 1, wherein the carpentry trim is a baseboard molding (where it is part of a structure and can be considered to be a baseboard molding as it acts as a baseboard for the structure).
Claim 7.  The carpentry trim of claim 1, wherein the carpentry trim is a door casing (where it is part of a structure and can be considered to be a door casing as it acts as a casing for the structure).
Claims 6-7 are recitations of intended use, which do not further limit the structural features of the claimed invention.  It has been held that a recitation regarding the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus that satisfies the claimed limitations.
Claim 8. Bains discloses a carpentry trim system for a carpentry trim and comprising: 
a magnifying glass shaped slot (64 or 100) in a back of the carpentry trim thereof having a handle portion (72 or 106) adjacent the back and a circular portion (70 or 104) adjacent the handle portion and comprising a recess of a width and a depth; 
an offset fastener (50) having a head offset from and a body and a tip thereof (as seen in the figures and noted in the disclosure) wherein the head is received into the circular portion and the body thereof slides through the handle portion as the head slides through the recess and locks therein (as noted in the figures and disclosure); 
a metal plate (16 or 14) configured to receive the offset fastener tip and to itself fasten onto a wall (as noted in the figures and disclosure); and 
a grommet (40) with a taper pointing towards the magnifying glass shaped slot (as seen in the figures) and extending from the recess and disposed around the offset fastener and adjacent the magnifying glass shaped slot and the metal plate to provide a frictional fit there between (as seen in the figures and noted throughout the disclosure).
Claim 9. The carpentry trim system of claim 8, wherein the grommet on the body of the offset fastener is configured to provide a high durometer spacer between the back of the carpentry trim and the head of the offset fastener (as noted in the disclosure where it is capable of the claimed use).
Claim 11.  Bains discloses a carpentry trim system for a carpentry trim and comprising: 
a magnifying glass shaped slot (640or 100) in a back of the carpentry trim having a handle portion (720 or 106) adjacent the back and a circular portion (70 or 104) comprising a recess of a width and a depth (as seen in the figure); 
an offset fastener (50) having a head offset from and a body and a tip thereof (as seen in the figures and noted throughout the disclosure) wherein the head is received into the circular portion and a body thereof slides through the handle portion as the head slides through the recess and locks therein (as seen in the figures and noted throughout the disclosure); 
a backing trim (16 or 14) configured to be adjacent the back of the carpentry trim and provide a fastening substrate for a plurality of fasteners therefrom into the carpentry trim (as noted in the figures and disclosure); and 
a grommet (40) with a taper pointing towards the magnifying glass shaped slot (as noted int eh figures) and extends from the recess disposed around the offset fastener and adjacent the magnifying glass shaped slot and the backing trim to provide a frictional spacer fit there between (as noted in the figures and disclosure).
Claim 12.  The carpentry trim system of claim 11, further comprising a metal plate (14)  configured to receive the offset fastener and to itself fasten onto the backing trim.
Claim 13.  The carpentry trim system of claim 11, further comprising a semi-circular portion disposed at an edge of the carpentry trim (such as 110,66,114, any of 64,103,104,72,as noted throughout the disclosure).
Claim 14.  The carpentry trim system of claim 11, further comprising a knurl (42) in a perimeter of the head of the offset fastener and configured to lock the head into the recess.
Claim 16.  The carpentry trim system of claim 11, wherein the handle portion is directed toward a lateral side of the carpentry trim in a door casing application (where end and side are relative to perspective, therefore they are considered to be directed toward a  lateral side; and where it is part of a structure and can be considered to be a door casing as it acts as a casing for the structure).
Claim 17.  The carpentry trim system of claim 11, wherein the handle portion is directed toward an end of the trim and parallel to a lateral side of the trim for a crown molding application (as seen in the figures; and where it is part of a structure and can be considered to be a crown molding as it acts as a molding for the structure).
Claims 16-17 are recitations of intended use, which do not further limit the structural features of the claimed invention.  It has been held that a recitation regarding the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus that satisfies the claimed limitations.
Claim 18. The carpentry trim system of claim 11, wherein a height dimension of the carpentry trim matches a height dimension of the backing trim (as seen in the figures, where they are disposed at the same height).
Claim 20.  The carpentry trim system of claim 11, further comprising a metal plate (14) configured to receive the offset fastener body into a threaded opening therein and to itself fasten onto the backing trim (as seen in the figures and disclosure). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635